Title: From Alexander Hamilton to Timothy Pickering, [17 July 1798]
From: Hamilton, Alexander
To: Pickering, Timothy



[New York, July 17, 1798]
My Dear Sir

I thank you for your friendly letter by the Post. I had contemplated the possibility that Knox might come into service & was content to be second to him, if thought indispensable. Pinckney, if placed over me puts me a grade lower. I dont believe it to be necessary. I am far from certain that he will not be content to serve under me—but I am willing that the affair should be so managed as that the relative ranks may remain open to future settlement, to ascertain the effect of the arrangement which has been contemplated. I am not however ready to say that I shall be satisfied with the appointment of Inspector General with the rank & command of Major General on the principle that every officer of higher rank in the late army who may be appointed is to be above me. I am frank to own that this will not accord with my opinion of my own pretensions & I have every reason to believe that it will fall far short of public opinion. Few have made so many sacrifices as myself—to few would a change of situation for a military appointment be so injurious as to myself—if with this sacrifice, I am to be degraded below my just claim in public opinion—ought I to acquiesce?
Yrs. Affecly

A HamiltonJuly 17
Timothy Pickering Esq

